Dooley, J.,
¶ 36. concurring. I fully join the majority opinion. Based on the language of the relief-from-abuse (RFA) order, the relevant law, and the fact that the language of the form order amounts to a definition of a crime when the order is violated, I concur that we should derive the definition of harassment from the stalking statute. I write to suggest a solution to definition.1 difficulties like the one before us.
¶ 37. I have attached to this concurrence the relevant part of the redacted RFA order from this case. The part in issue consists of a checked box next to the following text: “Defendant shall not threaten or harass,” which is followed by another checked box and “Plaintiff.” The order, like virtually all RFA orders, is entered on Judiciary Form 152F. While I have not done a study, my sense is that this language has been on the RFA form since 15 V.S.A. § 1103 was passed. 15 V.S.A. § 1103(c)(1), (2). Wdiile judges are not required to check any box on the form, this box is routinely checked. As the majority decision points out, the statute requires the court to “make such orders as it deems necessary,” and specifically orders certain terms, but does not mention the term “harass.” Id. Thus, this standard form term was created by the judiciary.
¶ 38. Form orders have advantages in routinizing court action and ensuring that findings are made and order provisions are considered. They tend, however, to create inertia in the process. It is apparent from the prior decisions relied upon by the majority and the dissent in this case that the term “harass” is vague in *248this context and has for some time been in need of definition or modification, especially since it becomes the description of a crime where an RFA order prohibiting such is violated. A reconsideration of the form — either by adding a definition to the term “harass” or using a different term — is preferable to a case-by-case review process that enmeshes parties in unnecessary litigation and rarely solves the language deficiency prospectively.
¶ 39. There is a second deficiency in the case-by-case approach which is apparent from this case. I have joined the majority because the decision finds and applies the most appropriate construction of “harass” under the circumstances. In doing so, I am not satisfied that the result leaves us with the optimal terms in the RFA order. Indeed, I would abandon the use of the word “harass” in favor of other terminology or define it in the order in a better way. For me, the worst result is that we leave the standard language as it is. I hope the Family Division Oversight Committee will, in the wake of this decision, modify or define the term in issue.
¶ 40. This concurrence is also stimulated by the fact that the language construction difficulties that are appearing in the context of RFA orders are also present in other contexts — particularly conditions of probation and conditions of pretrial release. Again, I am referring to standard conditions on standardized form orders. I urge that we use the occasion of this decision to revisit each of these form orders that contain optional standard conditions or terms not required by law. Such a review is a far better way of addressing the language issues than more piecemeal litigation like this.
*249[[Image here]]